Spofford, J.
Pierre Oousteaud and Jean Arnaud were partners in the cooperage business. Oousteaud died, and Arnaud administered upon his succession.
Upon filing his account and statement of debts, Arnaud put himself down as a creditor of the partnership for the sum of $551 48, for moneys advanced by him during the partnership, as per the book kept by the deceased, and accounts annexed.
This item was opposed. Arnaud, to sustain it, offered the book of accounts, kept wholly in the handwriting of the deceased Oousteaud, on which the sums paid out and received by each partner appear to have been carefully entered. *217Arnaud himself being unable to write, his counsel moved that auditors he appointed to examine the hook, and report what*balance, if any, was due Ar-naud. The court refused, and a bill of exceptions was taken.
In this final judgment the court wholly rejected the claim of Arnaud against the partnership, on the ground, it is said, that the legal presumption ;was, that Arnaud's advances were made out of partnership funds.
■An inspection of the memorandum book kept by Gousteaud himself, shows a prima faoie case of indebtedness by the partnership to Arnaud. It is not rebutted by any counter evidence. We think the Judge erred in rejecting Arnaud's claim entirely, and shall therefore remand the cause. A report of auditor’s would facilitate the court in coming to a correct result upon the accounts as they were kept by Gousteaud. Without evidence to show that the memorandum book was not correctly kept, or did not embrace all the accounts, there should be judgment in favor of Arnaud for whatever balance the book may show to be due him.
Judgment reversed, and cause remanded for a new trial as to the claim of Arnaud, the costs of the appeal to be borne by the opponents and appellees.